Citation Nr: 1441134	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim of service connection for residuals of a head injury.

2. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1981 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the RO.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Duplicate documents exist on Virtual VA.  

In December 2013, the Board remanded the matter for further development. 


FINDINGS OF FACT

1. In a June 1982 rating decision, the RO denied the Veteran's claim of service connection for a head injury; he did not appeal  this decision or submit new and material evidence within the one year. 

2. The evidence received since the June 1982 rating decision is cumulative of the evidence that was of record at the time of that decision and does not relate to any of the bases for the prior denial.

3. The currently demonstrated migraine headaches are not shown to be due to an event or incident of the Veteran's brief period of active service.  


CONCLUSIONS OF LAW

1. New and material has not been submitted to reopen the claim of service connection for residuals of a head injury.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

2. The Veteran's disability manifested by migraine headaches is not due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided a pre-adjudication VCAA notice letter in July 2011.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim. 

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  

Further, VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  In this regard, the July 2011 complied with Kent.

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

A VA examination was provided in connection with the Veteran's claim in October 201, and with respect to the claim of service connection for headaches, the examination and opinion are adequate.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records, and lay statements have been associated with the record.  A formal finding of unavailability was issued in April 2012 detailing VA's efforts to obtain records from the physical evaluation board and from Moncrief Army Hospital.  The Veteran was notified of these results and was given an opportunity to produce them himself.

Pursuant to a Board remand, VA obtained and associated with the file the Veteran's available service personnel records.  

Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Reopening a Previously Denied Claim

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In June 1982, the RO denied the Veteran's claim for service connection for a head injury.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  

The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The Board now turns to whether new and material evidence has been presented to warrant reopening the claim.

In its June 1982 denial, the RO explicitly denied the claim of service connection for a head injury on the basis that there was no evidence of a head injury in service.  

Essentially, the service incurrence element was not met.  Also, implicitly denied was the fact that there could be no nexus linking any current head injury residuals to a documented event of service.  The Board also notes that, at the time of the prior denial, there was no proof of a head injury sustained in service other than the Veteran's lay evidence.  

The evidence of record at the time of the denial included the Veteran's lay statements as well as the Veteran's service treatment records that showed no actual head injury being sustained by the Veteran.  

The Board notes that the record did not contain evidence of an in-service injury, and there was no other evidence linking any residual disability identified as being due to a head injury to an event of service other than the Veteran's statement unsupported by the evidence of record.

The evidence added to the record since the prior denial include additional treatment records evidencing complaints of headaches and migraines to medial professionals, to include medical records first showing complaints of headaches lasting two weeks in duration in a 2009 treatment record.  He was also afforded a VA examination in October 2011.

A Board remanded yielded additional personnel records, but these records also only contained further notes of complaints of headaches (of two week durations) in service.  There is still no evidence of the alleged injury in service (the fall) other than the Veteran's unsupported statements that were previously addressed and rejected.  

Based on the evidence, the Board finds that new and material evidence has not been received to reopen the claim.  All of the evidence received is redundant or cumulative of the evidence that was previously considered by the RO at the time of the June 1982 denial.  

The bases for the RO's denial were essentially that the necessary elements of an in-service injury or disease and any current disability due to a head injury in service were missing.  Evidence establishing a self-reported history of a head injury sustained from a fall in service does not cure a prior evidentiary defect; it is merely cumulative.  

Without an incident of a head injury occurring in service, the claim cannot be reopened as a prior evidentiary defect has not been cured.

Furthermore, any evidence with respect to an association between current headaches and service is addressed below.  Consequently, the evidence is not new and material, and reopening of the claim of service connection for residuals of a head injury is not warranted.

For the foregoing reasons, the evidence submitted since the June 1982 denial is cumulative of the evidence already of record and does not relate to any of the bases for the prior denial.  The evidence is therefore not new and material and reopening of the claim is not warranted.  

The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Because the Veteran has been diagnosed with headaches, an organic disease of the nervous system which is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply, and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See id. at 1338-1339.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran avers that he has had continuous headaches since service (resulting from a head injury in service).  First, the Board notes that the Veteran indicated on his report of medical history dated in February 1981 that he had a history of frequent or severe headaches and a head injury prior to entrance into service (he fell as a child).  However, upon examination in February 1981, the clinical examination revealed normal findings.  

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

At his induction examination, the Veteran's clinical findings of his head were normal.  Significantly, however, the term "noted" in 38 U.S.C.A. § 1111 refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  As per the February 1991 entrance examination report, the Board finds that no defects, infirmities, or disorders were noted at the time of entry into service.  

The presumption of soundness can only be overcome with clear and unmistakable evidence that an injury or disease preexisted service and clear and unmistakable evidence that the injury or disease was not aggravated by service.  Id. The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  

The presumption of soundness has not been overcome as there is no "undebatable" evidence that the Veteran had a preexisting head injury or disease prior to service.  The report of medical history indicated that the Veteran no longer had the headaches at service entry.

Hence, the Veteran is presumed to have been in sound condition at service entry, and the service connection analysis will continue.

The Veteran has a current diagnosis of headaches, see VA Examination Report October 2011, and the record shows that he initially complained of having headaches after service in September 2009.  

However, the service treatment records showed that the Veteran had tension headaches in service.  In August 1981, there were a couple complaints of headaches lasting approximately for two weeks at a time and the Veteran was treated with medication.  

The Board notes that the Veteran's separation examination report is unavailable.  See supra, VCAA discussion.  However, there is a showing that the Veteran was discharged after a little more than two months of service for the reason that he was "NONPRODUCTIVE."  Thus, the Board can find no basis for the Veteran having been discharged for medical reasons.  

In October 2011, the Veteran was afforded a VA examination in connection with his headaches, when he was diagnosed with migraine headaches.  The examiner performed a complete physical examination and considered the Veteran's personal and medical history, to include statements from the Veteran and a complete review and summary of pertinent facts in the case file.  

The Veteran indicated that he had constant headache pain from the front part of his head, sometimes the back of his neck.  He stated that he always had a headache unless he was sleeping.  

The VA examiner opined that the Veteran's headaches were not caused or aggravated by service.  She stated that there was no objective evidence of treatment for headaches after separation in 1981 from service until 2009.  

Moreover, there were no complaints or findings of migraine headaches in service or for many years thereafter.  Significantly, the Veteran himself reported being diagnosed with migraine headaches two weeks earlier and starting on medication at that time.  

It was noted that, in September 2009, the Veteran complained of headaches in connection with another medical emergency and stated that, although he had felt headaches for the past 2 weeks.  To the extent that he reported that the headaches were similar to the those he had experienced in the past, the Veteran did not identify having earlier medical treatment for the migraine headaches.   

The Board notes that the Veteran's statements as to his headaches (onset, duration, symptomatology) are competent evidence.  See Layno v. Brown, 6 Vet. App. at 470.  

However, the Veteran's statements are of limited probative worth for the purpose of linking the onset of the current migraine headaches to service in that they are outweighed by the opinion of the VA examiner in October 2011 who reviewed the entire record and based his opinion on the findings and history recorded in connection with the evidence of record, including the Veteran's lay assertions.  

Hence, on this record, the Board finds that the preponderance of the evidence is against the claim.  

The Board finds the Veteran's lay assertions to be of limited credibility to establish that the chronic migraine headaches had their clinical onset during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


ORDER

The application to reopen a claim for service connection for residuals of a head injury is denied.

Service connection for migraine headaches is denied.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


